Citation Nr: 1611253	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-34 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for lymphomatoid papulosis, to include as due to herbicide exposure.  


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, in a December 2015 written correspondence and during a December 2015 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for right ear hearing loss.  

2.  Prior to the promulgation of a decision by the Board, in a December 2015 written correspondence and during a December 2015 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for left ear hearing loss.  

3.  The probative evidence of record demonstrates that the Veteran's lymphomatoid papulosis is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to an initial compensable rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).

3.  Lymphomatoid papulosis was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims 

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During a December 2015 hearing before the Board and in a written correspondence received in December 2015, the Veteran indicated that he desired to withdraw his claims of entitlement to an initial compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss.  As such, no allegation of error of fact or law remains before the Board for consideration with respect these claims.  Thus, the Board finds that the Veteran has withdrawn his claims of entitlement to an initial compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

II.  Service Connection for Lymphomatoid Papulosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be presumed for certain diseases if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a compensable degree within a requisite period of time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii).

Service personnel records confirm that the Veteran served in the Republic of Vietnam from April 1969 to April 1970, and therefore, herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f).  Although lymphomatoid papulosis is not among the diseases presumptively associated with herbicide exposure, service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.307(a), 3.309(e).

During a December 2015 hearing before the Board, the Veteran testified that he first noticed symptoms of a skin disorder while serving in Vietnam, but stated that he did not seek treatment at the time.  Thereafter, the Veteran reported intermittent skin eruptions on various parts of the body, lasting approximately four to six weeks at a time, which he described as itchy, burning lesions "about the size of a wart."  He stated that he finally received a diagnosis of lymphomatoid papulosis in 2010.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge and as to the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A May 2010 private treatment record indicates that the Veteran reported a several year history of erythematous papules, "which come and go."  A biopsy was performed, and the diagnosis was lymphomatoid papulosis.  

Thereafter, the Veteran was referred to a specialist, who is also a professor of dermatology at the University of Pennsylvania and director of the largest referral program in the country for cutaneous lymphomas.  The private treatment provider agreed with the diagnosis of lymphomatoid papulosis, and in May 2012, submitted the following written statement:

I initially evaluated [the Veteran] in August of 2010.  He clearly had the diagnosis of lymphomatoid papulosis with obvious skin manifestations.  Lymphomatoid
papulosis is a T-cell lymphoproliferative process that is associated with CD30+ T-cell lesions within the skin.  It can be associated with systemic T-cell lymphoma or Hodgkin's disease in approximately 20 [percent] of cases.

Importantly, this is another disorder that has been as likely as not associated epidemiologically with exposure to Agent Orange.  Please note that [the Veteran] did have exposure to Agent Orange during his active duty years in the military.  Therefore, there could be a causative link.

In November 2015, the private treatment provider submitted the following addendum to the above-referenced medical opinion:

According to the World Health Organization, lymphomatoid papulosis is classified as a lymphohematopoietic neoplasm.  It is widely recognized that lymphohematopoietic neoplasms originate through multistep process involving a series of genetic and epigenetic alterations that transform a normal hematopoietic or lymphoid cell into a malignant tumor.  The [VA] states that the two active ingredients in the Agent Orange herbicide are a combination in equal amounts of 2,4-dichlorophenoxyaceticacid (2 4-0) and 2,4,5-trichlorophenoxyacetic acid (2,4,5-T) which contain traces of 2,3,7,8-tetrachlorodibenzo-p dioxin (TCDD).  The dioxin TCDD, although an unwanted byproduct of herbicide production is the most toxic of the dioxins, and is classified as a human carcinogen by the Environmental Protection Agency (EPA).  According to the EPA, TCDD has been shown in animal studies to be immunosuppressive, which may lead to the induction of Non-Hodgkin's Lymphoma and can lead to DNA damage through oxidative stress.

In conclusion, it is more likely than not that [the Veteran's] condition is related to his exposure of Agent Orange.  Agent Orange even in tiny amounts (parts per trillion) is associated with severe health damage that can shorten the lives of people exposed to it.  It is toxic to humans and the harmful effects are known to cause cancers and skin disorders such as [the Veteran's]  diagnosed lymphomatoid papulosis.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).  A review of the record reveals that the only medical opinion addressing the etiology of the Veteran's lymphomatoid papulosis establishes a link between that diagnosis and the Veteran's in-service herbicide exposure and is supported by a detailed rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, there is no evidence of record that disassociates the Veteran's lymphomatoid papulosis from service.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that service connection for lymphomatoid papulosis is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The appeal as to the issue of entitlement to an initial compensable rating for right ear hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for left ear hearing loss is dismissed.

Service connection for lymphomatoid papulosis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


